TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-02-00347-CV



                                     Kroger No. 240, Appellant

                                                   v.

           Texas Department of Health Bureau of WIC Nutrition and Commissioner
                                    of Health, Appellees


      FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
             NO. GN104006, HONORABLE PAUL DAVIS, JUDGE PRESIDING



                 By motion, appellant Kroger Number 240 announces that the parties have settled their

dispute and that appellant wishes to dismiss this appeal. We grant the motion and dismiss this appeal.




                                                Jan P. Patterson, Justice

Before Chief Justice Aboussie, Justices Patterson and Puryear

Dismissed on Appellant=s Motion

Filed: September 19, 2002

Do Not Publish